DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed 1/8/2021.
Claims 1-14 are presented for examination.  Preliminary amendment is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 10-11 depend on claim 9.
Regarding claim 12, the claim recites “an edge module” in the last line.  This limitation lacks proper antecedent basis because an edge module is already established in claim 1.  Thus, it is unclear to which edge module claim 12 refers.  Appropriate correction is required.
Claims 13-14 depend on claim 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De La Rua et al. in US Patent Application Publication 2010/0272570 (“De La Rua”).
Regarding claim 1, De La Rua discloses a wind turbine blade comprising 	a main blade module defining a main body of the blade (see the profiles 10 in Fig. 7; the profile comprising the midchord of the blade being equated to the claimed “main blade module”), and a separate edge module attached to the main blade module, the edge module defining at least part of a leading edge or a trailing edge of the blade (see the profiles 10 at the leading or trailing edge of the blade in Fig. 7; note: in another interpretation, one of modules 3 or 4 may be equated to the claimed 
Regarding claim 2, De La Rua discloses the wind turbine blade of claim 1, wherein a plurality of edge modules are attached to the main blade module and are arranged adjacent to one another in a spanwise direction of the blade (see Fig. 2 and 6; De La Rua discloses a multi-section blade having a plurality of adjacently attached spanwise sections, each having equivalent edge modules) and, 	each edge module defining part of the leading edge or trailing edge of the blade (see Fig. 6 and 7; this limitation is met where profiles 10 at the leading or trailing edge are equated to the claimed modules), and each edge module comprising a down conductor (ground cable 7 connects to additional cables 12 which reside in each module to electrically connect modules together), wherein the down conductors of adjacent edge modules are electrically connected together (paragraph [0016]).
Regarding claim 3, De La Rua discloses the wind turbine blade of claim 2, wherein the down conductors of first and second adjacent edge modules are electrically connected together via an electrical connector assembly (see Fig. 8; fairing 8 and additional cables 12 may be equated to the claimed “connector assembly”). 
Regarding claim 4, 
Regarding claim 5, De La Rua discloses the wind turbine blade of claim 3, further comprising a lightning receptor attached to the electrical connector assembly (Fig. 6 element 6; paragraph [0020]). 
Regarding claim 6, De La Rua discloses the wind turbine blade of claim 5, wherein the lightning receptor is at least partially accommodated within an aperture in an outer surface of the first and/or second edge module (see Fig. 6; fairing 6 itself is a lightning receptor; paragraph [0038]; the equivalent aperture being the space around profiles 10; it is noted that additional cables 12 themselves may also be considered to be equated to the claimed “lightning receptor” such that they read on claim 6; as all the conductive components are electrically connected, they all “receive lightning” in the event of a strike). 
Regarding claim 7, De La Rua discloses the wind turbine blade of claim 5, wherein the lightning receptor is in the form of a conductive cap that at least partially covers an interface between the first and second edge modules (see element 6 in Fig. 6; paragraph [0039]), the conductive cap being arranged externally on the edge modules (fairings six are exposed to the exterior of the blade, or they may be said to be external). 
Regarding claim 8, De La Rua discloses the wind turbine blade of claim 1, wherein the main blade module comprises a conductive layer at or near its outer surface (here, where a module of 3 or 4 is equated to the claimed main blade module, profiles 10 are equated to the claimed conductive layer; paragraph [0042]) and wherein the down conductor of the edge module is electrically connected to the conductive layer ([0042]). 
Regarding claim 9, 
Regarding claim 10, De La Rua discloses the wind turbine blade of claim 9, wherein the or each electrical link extends in a generally chordwise direction across an interface between the main blade module and a respective edge module (see the chordwise extent of fairing 6 in Fig. 3). 
Regarding claim 11, De La Rua discloses the wind turbine blade of claim 9, wherein the or each electrical link is received in a respective chordwise channel defined in an outer surface of the blade, the or each channel being defined in part by a first recess defined in the main blade module and in part by a second recess defined in the edge module, the recesses being aligned to define the respective chordwise channel (see Fig. 3 and 4; where fairing 6 is equated to the claimed electrical link, fairings 6 are accommodated in a chordwise channel between equivalent modules, the channel being formed by recesses in each module such that the blade has a final smooth profile; paragraph [0038]), and 	wherein a first electrical contact is located within the first recess and a second electrical contact is located within the second recess (the connection of additional cables 12 being equated to the claimed electrical contacts; Fig. 6), the first electrical contact being electrically connected to the conductive layer 10 of the main blade module and the second electrical contact being electrically connected to the down conductor 7 (or one of cables 12) of the edge module. 
Regarding claim 12, De La Rua discloses the wind turbine blade of claim 1, further comprising a metal tip (paragraphs [0036]; De La Rua discloses his lightning protection system as applied to a blade in addition to a metal tip), wherein the metal tip comprises: a mechanical attachment feature for connecting the metal tip to the main blade module, and an electrical terminal for connecting the metal tip to the down conductor of an edge module (each of these limitations are necessarily inherent to the blade De La Rua discloses as having a metal tip). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over De La Rua as applied above in view of Muto in US Patent Application Publication 2012/0301300 (“Muto”).
Regarding claim 13, De La Rua is silent to the wind turbine blade of claim 12, wherein the mechanical attachment feature is a male/female feature for mating with a corresponding female/male mechanical attachment feature of the main blade module, and/or wherein the electrical terminal is a male/female feature for mating with a corresponding female/male electrical terminal of the edge module. 	Muto teaches an analogous wind turbine blade comprising a metal tip for arresting lightning, like De La Rua.  Specifically, Muto teaches the use of a mechanical attachment feature that incorporates a male/female connection between a tip and blade main body (see Fig. 1 showing male tip end portion 
Regarding claim 14, De La Rua as modified by Muto and applied above comprises the wind turbine blade of claim 12, wherein the electrical terminal of the metal tip is smaller than the mechanical attachment feature of the metal tip (where the ceramic blade main body member 10 taught by Muto is equated to the mechanical connector, as it connects the tip to the blade, it may be said to have a larger chord length than the electrical terminal 3A, which have been used to modify De La Rua for the reasons above with respect to claim 13).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20100278654 discloses a wind turbine blade with leading edge segments that provide lightning protection. US20160245264 discloses a wind turbine blade with a metal tip.  US20160177926 discloses a wind turbine blade with lightning protection caps.  US20150204311 discloses a wind turbine blade with lightning receptor caps protruding from the blade skin.  US20140118177 discloses a wind turbine blade with a lightning strike protective tip cap with an electrical connection smaller than a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263. The examiner can normally be reached Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745